Exhibit 10.43(i-1)

 

SECOND AMENDMENT

 

TO

 

SPONSORS’ GUARANTY (GARANTIEVERTRAG)

 

THIS SECOND AMENDMENT (this “Amendment Agreement”), dated 20 December 2002, is
made between ADVANCED MICRO DEVICES, INC., a corporation organized and existing
under the laws of the State of Delaware, United States of America, with its
chief executive office and principal place of business at One AMD Place,
Sunnyvale, California 94088, United States of America (“AMD Inc.”), AMD SAXONY
HOLDING GMBH, Dresden, registered in the Commercial Register of the Dresden
County Court, HRB 13931 (“AMD Holding”; and, together with AMD Inc.,
collectively, the “Sponsors”), DRESDNER BANK LUXEMBOURG S.A., as Agent (and
successor to Dresdner Bank AG in such capacity) for the Banks under the Loan
Agreement referred to below (in such capacity, the “Agent”), and DRESDNER BANK
AG, as Security Agent under such Loan Agreement (in such capacity, the “Security
Agent”), for the Secured Parties under such Loan Agreement.

 

W I T N E S S E T H:

 

WHEREAS, AMD Saxony Limited Liability Company & Co. KG, Dresden (formerly AMD
Saxony Manufacturing GmbH), registered in the Commercial Register of the Dresden
County Court HRA 4896 (“AMD Saxonia”), has been formed for the purpose of
constructing, owning, and operating (i) the Plant and (ii) the integrated Design
Center;

 

WHEREAS, in order to finance the construction of the Plant and the Design
Center, and start-up costs of the operation of the Plant, inter alia, (i) AMD
Saxonia has entered into a Syndicated Loan Agreement, dated 11 March 1997, as
amended, (the “Loan Agreement”) with the Agent, the Security Agent and the Banks
from time to time party thereto providing, inter alia, for a senior secured term
facility aggregating up to DM 1,500,000,000 (one billion five hundred million
Deutsche Marks), and (ii) the Sponsors, the Additional Partner Companies (as
defined therein), the Agent and the Security Agent have entered into that
certain Sponsors’ Support Agreement dated 11 March 1997, as amended, (the
“Sponsors’ Support Agreement”) providing certain undertakings to and for the
benefit of the Secured Parties;

 

WHEREAS, the Sponsors, the Agent and the Security Agent wish to amend the
Sponsors’ Guaranty dated 11 March 1997 between AMD Inc., AMD Holding, the Agent
and the Security Agent, as amended on 20 February 2001 (as amended, the
“Sponsors’ Guaranty”), on the terms and subject to the conditions of this
Amendment Agreement;

 

NOW, THEREFORE, the Sponsors, the Agent (for itself and on behalf of the Banks),
and the Security Agent (on behalf of the Secured Parties), agree as follows:



--------------------------------------------------------------------------------

 

ARTICLE I

Definitions

 

SECTION 1.1 Definitions. Capitalized terms not otherwise defined in this
Amendment Agreement are used with the definitions assigned to them in the
Sponsors’ Support Agreement.

 

SECTION 1.2 Construction. In this Amendment Agreement, unless the context
requires otherwise, references to Sections and Schedules are to Sections and
Schedules of the Sponsors’ Guaranty. Section headings are inserted for reference
only and shall be ignored in construing this Amendment Agreement.

 

ARTICLE II

Amendments

 

SECTION 2.1 Amendments. With effect from the date hereof, the Sponsors’ Guaranty
shall be amended and restated in its entirety in the form set out in Schedule 1
to this Amendment Agreement.

 

ARTICLE III

Miscellaneous

 

SECTION 3.1 Representations and Warranties. Each of the Sponsors hereby
represents and warrants that:

 

(a)   Organization; Corporate Power. It is duly incorporated and validly
existing under the laws of the jurisdiction of its organization, and has all
necessary power and authority to execute and deliver this Amendment Agreement
and to consummate the transactions contemplated by the Sponsors’ Guaranty, as
amended hereby;

 

(b)   Corporate Authority; No Conflict. The execution and delivery by it of this
Amendment Agreement, and the performance by it of its obligations under the
Sponsors’ Guaranty, as amended by this Amendment Agreement, have been duly
authorized by all necessary corporate action (including any necessary
shareholder action) on its part, and do not and will not (i) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to it,
or of its charter or by-laws or (ii) result in a breach of, result in a
mandatory prepayment or acceleration of indebtedness evidenced by or secured by,
or constitute a default under, any indenture or loan or credit agreement, or any
other agreement or instrument to which it is a party or by which it or its
properties may be bound, or require the creation or imposition of any
encumbrance of any nature upon or with respect to any of the properties now
owned or hereafter acquired by it; and

 

(c)  

Valid and Binding Obligations. The Sponsors’ Guaranty, as amended by this
Amendment Agreement, constitutes its legal, valid and binding obligations,
enforce-

 

2



--------------------------------------------------------------------------------

 

able against it in accordance with its terms subject, however, to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and, as to enforceability, by general equitable
principles.

 

SECTION 3.2 Repetition of Representation and Warranties. The representations and
warranties contained in Sections 12.1 and 12.2 of the Sponsors’ Support
Agreement shall be repeated by AMD Inc. and by the Sponsors, respectively on the
date hereof except to the extent any such representation and warranty expressly
relates solely to an earlier date.

 

SECTION 3.3 Miscellaneous.

 

(a)   This Amendment Agreement is limited as specified and, except as expressly
herein provided, shall not constitute a modification, amendment or waiver of any
other provision of any other Operative Document. Except as specifically amended
by this Amendment Agreement, the Sponsors’ Guaranty shall remain in full force
and effect and is hereby ratified and confirmed.

 

(b)   This Amendment Agreement shall be an Operative Document under and for
purposes of the Sponsors’ Support Agreement.

 

(c)   This Amendment Agreement has been executed in the English language.

 

  (d)   This Amendment Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.



(e)   Sections 15.1, 15.2, 15.5, 16.1, 16.2, and 16.3 of the Sponsors’ Support
Agreement shall apply, mutatis mutandis, to this Amendment Agreement, as if set
out herein in full.



 

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties set out below has caused this Amendment
Agreement to be duly executed and delivered by its respective officer or agent
thereunto duly authorised as of the date first above written.

 

ADVANCED MICRO DEVICES, INC.

By:

 

/s/    ROBERT J. RIVET        

--------------------------------------------------------------------------------

Its

 

--------------------------------------------------------------------------------

 

AMD SAXONY HOLDING GMBH

By:

 

/s/    HANS R. DEPPE        

--------------------------------------------------------------------------------

Its

 

--------------------------------------------------------------------------------

 

DRESDNER BANK LUXEMBOURG AG, as Security Agent

By:

 

/s/    PRELLWITZ PAUL        

--------------------------------------------------------------------------------

 

DRESDNER BANK AG, as Security Agent

By:

 

/s/    PRELLWITZ PAUL        

--------------------------------------------------------------------------------

 

 

 

4



--------------------------------------------------------------------------------

 

Schedule 1

 

Amended and Restated Sponsors’ Guaranty



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Amended and Restated

 

SPONSORS’ GUARANTY (GARANTIEVERTRAG)

 

THIS SPONSORS’ GUARANTY, dated 11 March 1997, as amended, is made by ADVANCED
MICRO DEVICES, INC., a corporation organised and existing under the laws of the
State of Delaware, United States of America, with its chief executive office and
principal place of business at One AMD Place, Sunnyvale, California 94088,
United States of America (“AMD Inc.”), and AMD SAXONY HOLDING GMBH, Dresden,
registered in the Commercial Register of the Dresden County Court HRB 13931
(“AMD Holding”; and, together with AMD Inc., collectively, the “Sponsors”), in
favour of DRESDNER BANK LUXEMBOURG S.A. (“Dresdner”), as Agent (and successor to
Dresdner Bank AG in such capacity) for the Banks under the Loan Agreement
referred to below (in such capacity, the “Agent”) and DRESDNER BANK AG, as
Security Agent under such Loan Agreement (in such capacity, the “Security
Agent”) for the Secured Parties under such Loan Agreement.

 

W I T N E S S E T H :

 

WHEREAS, AMD Saxony Limited Liability Company & Co. KG, Dresden (formerly AMD
Saxony Manufacturing GmbH), registered in the Commercial Register of the Dresden
County Court HRA 4896 (“AMD Saxonia”), has been formed for the purpose of
constructing, owning, and operating (i) the Plant and (ii) the integrated Design
Center (the construction, ownership, and operation of the Plant and the Design
Center being hereinafter called the “Project”);

 

WHEREAS, in order to finance the construction of the Plant and the Design
Center, and start-up costs of the operation of the Plant, (i) the Sponsors have
made, and expect to make, substantial subordinated loans to, and AMD Holding has
made, and from time to time, may make, substantial equity investments in, AMD
Saxonia, and (ii) AMD Saxonia has entered into a Syndicated Loan Agreement,
dated 11 March 1997, as amended, (the “Loan Agreement”), with the banks from
time to time party thereto (hereinafter collectively called the “Banks” and
individually called a “Bank”), Dresdner, as Agent and Paying Agent (in such
capacity, the “Paying Agent”), and Dresdner Bank AG, as Security Agent
providing, inter alia, for a senior secured term facility aggregating up to DM
1,500,000,000 (one billion five hundred million Deutsche Marks);

 

WHEREAS, the Sponsors have agreed to enter into this Guaranty in favour of the
Agent and the Security Agent for the benefit of the Banks and the Paying Agent
(the Agent, the Security Agent, the Banks and the Paying Agent hereinafter
collectively called the “Secured Parties” and individually called a “Secured
Party”), for the purpose, among other things, of providing certain undertakings
to and for the benefit of the Secured Parties;



--------------------------------------------------------------------------------

 

WHEREAS, a condition precedent to the initial Advance is, inter alia, the
execution by the Sponsors of this Guaranty, and, in extending or continuing to
extend credit to AMD Saxonia under the Loan Agreement, the Banks are relying on
the undertakings of the Sponsors contained herein;

 

WHEREAS, the Sponsors have duly authorized the execution, delivery, and
performance of this Guaranty; and

 

WHEREAS, it is in the best interests of the Sponsors to execute this Guaranty
inasmuch as the Sponsors will derive substantial benefits from the loans and
other financial accommodations made from time to time to AMD Saxonia by the
Banks pursuant to the Loan Agreement.

 

NOW, THEREFORE, in order to induce the Banks to make the loans and other
financial accommodations to AMD Saxonia pursuant to the Loan Agreement, the
Sponsors hereby agree, for the benefit of the Secured Parties, as follows:

 

ARTICLE I

Definitions and Accounting Terms

 

SECTION 1.1 Definitions. Unless otherwise defined herein, terms used herein have
the meanings assigned to such terms in the Sponsors’ Support Agreement. In
addition, the following terms (whether or not underlined) when used in this
Guaranty, including its preamble and recitals, shall, except where the context
otherwise requires, have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Agent” has the meaning assigned to such term in the introduction to this
Guaranty.

 

“AMD Holding” has the meaning assigned to such term in the introduction to this
Guaranty.

 

“AMD Inc.” has the meaning assigned to such term in the introduction to this
Guaranty.

 

“AMD Saxonia” has the meaning assigned to such term in the first recital of this
Guaranty.

 

“Bank” and “Banks” have the respective meanings assigned to such term in the
second recital of this Guaranty.

 

“Dresdner” has the meaning assigned to such term in the introduction to this
Guaranty.

 

“Guaranty” means this Sponsors’ Guaranty, as the same may at any time be amended
or modified in accordance with the terms hereof and in effect.

 

“Loan Agreement” has the meaning assigned to such term in the second recital of
this Guaranty.

 

7



--------------------------------------------------------------------------------

 

“Paying Agent” has the meaning assigned to that term in the second recital of
this Guaranty.

 

“Project” has the meaning assigned to such term in the first recital of this
Guaranty.

 

“Security Agent” has the meaning assigned to such term in the introduction to
this Guaranty.

 

“Secured Parties” and “Secured Party” have the respective meanings assigned to
such terms in the third recital of this Guaranty.

 

“Sponsors” has the meaning assigned to such term in the introduction to this
Guaranty.

 

“Sponsors’ Support Agreement” means the Sponsors’ Support Agreement, of even
date herewith, between the Sponsors, the Additional Partner Companies (as
defined therein), the Agent, and the Security Agent, as the same may at any time
be amended or modified in accordance with the terms thereof and in effect.

 

SECTION 1.2 Miscellaneous. In this Guaranty, unless the context requires
otherwise, (i) any reference to an Operative Document shall be to such Operative
Document as the same may have been or from time to time may be amended, varied,
re-issued, replaced, novated or supplemented, in each case, in accordance with
the terms thereof and hereof, and in effect; (ii) any statutory provision shall
be construed as references to those provision as amended, modified, re-enacted,
or replaced from time to time; (iii) words importing a gender include every
gender and; (iv) references to Sections are to Sections of this Guaranty.
Section headings are inserted for reference only and shall be ignored in
construing this Guaranty.

 

ARTICLE II

Guaranty Provisions

 

SECTION 2.1 Guaranty. The Sponsors, jointly and severally, hereby absolutely,
unconditionally, and irrevocably (all of the following guaranteed and
indemnified obligations referred to in sub-clauses (a) and (b) below being
collectively called the “Guaranteed Obligations”)

 

  (a)   guarantee the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand, or
otherwise, of all obligations of AMD Saxonia now or hereafter existing under or
arising out of the Loan Agreement, whether for principal, interest, fees,
expenses, or otherwise, howsoever created, arising, or evidenced, whether direct
or indirect, absolute or contingent or now or hereafter existing or due or to
become due (including in all cases all such amounts which would become due but
for the operation of the United States Bankruptcy Code and Rules, including
without limitation Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. §362(a), and Sections 502(b) and 506(b) of the United States Bankruptcy
Code, 11 U.S.C. §502(b) and §506(b)), and

 

  (b)  

indemnify and hold harmless each Secured Party for any and all costs and
expenses (including reasonable attorney’s fees and expenses) incurred by

 

8



--------------------------------------------------------------------------------

  such   Secured Party in enforcing any rights under this Guaranty in accordance
with the terms hereof;

 

provided, however, that the right of recovery against the Sponsors under this
Guaranty is, however, limited to an amount equal to whichever is the greater of:

 

  (x)   fifty per cent (50%) of the aggregate amount of all Guaranteed
Obligations; and

 

  (y)   Euro 111,205,984 (one hundred and eleven million two hundred and five
thousand nine hundred and eighty four Euro);

 

       plus, to the extent that any amount payable hereunder is not paid when
due, interest on such amount from the date due until paid, calculated at the
same per annum rate of interest as is from time to time applicable to the
obligations guaranteed hereby, and plus all costs and expenses referred to in
sub-clause (b) of this Section 2.1; provided that the aggregate amount payable
by the Sponsors pursuant to this Section 2.1 shall not exceed Euro 300,000,000
(three hundred million Euro).

 

This Guaranty constitutes a guaranty of payment when due and not of collection,
and the Sponsors specifically agree that it shall not be necessary or required
that the Security Agent, the Agent, the Paying Agent, or any Bank exercise any
right, assert any claim, or demand or enforce any remedy whatsoever against AMD
Saxonia (or any other Person) before or as a condition to the obligations of the
Sponsors hereunder.

 

For the avoidance of doubt, the obligations of the Sponsors under this Guaranty:

 

  (a)   constitute a primary guaranty obligation (Garantievertrag) and not a
surety guaranty obligation (Bürgschaft); and

 

  (b)   are continuing obligations and shall remain in full force and effect
until whichever is the earlier of (1) satisfaction in full of all Guaranteed
Obligations and (2) payment in full by either Sponsor of all amounts payable
under this Guaranty.

 

Subject to the limitations set forth in the proviso to this Section 2.1, the
Sponsors shall pay the Guaranteed Obligations only upon first written demand
from the Agent following the occurrence of an Event of Default and acceleration
of the Advances under the Loan Agreement.

 

SECTION 2.2 EMU. To the extent that any of the Guaranteed Obligations are
denominated in Deutsche Mark, conversion of any such Deutsche Mark amounts into
Euro shall be based on the officially fixed rate of conversion established in
connection with the introduction of the Euro as the single currency of the
Member States participating in the European Economic and Monetary Union. Such
conversion shall be effective as of the date on which the Deutsche Mark is
replaced by such single currency.

 

SECTION 2.3 Guaranty Absolute. This Guaranty shall in all respects be a
continuing, absolute, unconditional, and irrevocable guaranty of payment, and,
subject to the provisions of Section 2.1 above, shall remain in full force and
effect until all Guaranteed Obligations have

 

9



--------------------------------------------------------------------------------

been paid in full, all obligations of the Sponsors hereunder shall have been
paid in full, and the commitments of the Banks under and in connection with the
Loan Agreement shall have terminated. Subject to Section 2.1 above, the Sponsors
jointly and severally guarantee that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Loan Agreement under which they
arise, regardless of any law, regulation, or order now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Security
Agent, the Agent, or any Bank with respect thereto. The liability of the
Sponsors under this Guaranty shall be joint and several and shall be continuing,
absolute, unconditional, and irrevocable irrespective of:

 

  (a)   any lack of validity, legality, or enforceability of the Loan Agreement
or any other Operative Document;

 

  (b)   the failure of the Security Agent, the Agent, the Paying Agent, or any
Bank:

 

  (i)   to assert any claim or demand or to enforce any right or remedy against
AMD Saxonia or any other Person (including any other guarantor) under or in
connection with the provisions of the Loan Agreement, any other Operative
Document, or otherwise, or

 

  (ii)   to exercise any right or remedy against any other guarantor of, or
collateral securing, any Guaranteed Obligations;

 

  (c)   any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other extension,
compromise, or renewal of any Guaranteed Obligation;

 

  (d)   any reduction, limitation, impairment, or termination of any Guaranteed
Obligations for any reason, including any claim of waiver, release, surrender,
alteration, right of retention or compromise, and shall not be subject to (and
the Sponsors hereby waive any right to or claim of) any defense or setoff,
counterclaim, recoupment, or termination whatsoever by reason of the invalidity,
illegality, non-genuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Guaranteed Obligations;

 

  (e)   any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Loan Agreement or any other
Operative Document;

 

  (f)   any addition, exchange, release, surrender, or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by the Security Agent, the Agent,
the Paying Agent, or any Bank securing any of the Guaranteed Obligations; or

 

  (g)   any other circumstance which might otherwise constitute a defense
available to, or a discharge of, AMD Saxonia, any surety (Bürge), or any
guarantor.

 

10



--------------------------------------------------------------------------------

 

SECTION 2.4 Reinstatement, etc. Each of the Sponsors agrees that, subject to the
provisions of the proviso to Section 2.1 hereof, this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any payment
(in whole or in part) of any of the Guaranteed Obligations is rescinded or must
otherwise be restored by any Secured Party, upon the insolvency, bankruptcy, or
reorganization of AMD Saxonia, or otherwise, as though such payment had not been
made.

 

SECTION 2.5 Waiver, etc. Each of the Sponsors hereby waives promptness,
diligence, notice of acceptance, and any other notice with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the Security
Agent, the Agent, the Paying Agent, or any Bank protect, secure, perfect, or
insure any security interest or lien, or any property subject thereto, or
exhaust any right or take any action against AMD Saxonia or any other Person
(including any other guarantor) or any collateral securing any Guaranteed
Obligations. Each of the Sponsors hereby further waives its right to deposit
(Hinterlegung) under § 372 of the German Civil Code.

 

SECTION 2.6 Subrogation, etc. Neither of the Sponsors will exercise any rights
which it may acquire by reason of any payment made hereunder, whether by way of
subrogation, reimbursement, or otherwise, until the prior payment, in full and
in cash, of all Guaranteed Obligations. Any amount paid to either of the
Sponsors on account of any payment made hereunder prior to the payment in full
of all Guaranteed Obligations shall not be commingled with assets of the
relevant Sponsor and shall immediately be paid to the Security Agent and
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Agreement; provided,
however, that if:

 

  (a)   either of the Sponsors has made payment to the Security Agent of all or
any part of the Guaranteed Obligations, and

 

  (b)   all Guaranteed Obligations have been paid in full and the commitments of
the Banks under or in connection with the Loan Agreement to AMD Saxonia have
been permanently terminated,

 

the Security Agent, the Agent, the Paying Agent, and each Bank agree that, at
the relevant Sponsor’s request and expense, the Security Agent, the Paying
Agent, the Agent, or such Bank will execute and deliver to such Sponsor
appropriate documents (without recourse and without representation or warranty)
necessary to evidence the transfer by subrogation to such Sponsor of an interest
in the Guaranteed Obligations resulting from such payment by such Sponsor. In
furtherance of the foregoing, for so long as any Guaranteed Obligations or
commitments by the Banks under or in connection with the Loan Agreement to AMD
Saxonia remain outstanding, each of the Sponsors shall refrain from taking any
action or commencing any proceeding against AMD Saxonia (or its successors or
assigns, whether in connection with a bankruptcy proceeding, or otherwise) to
recover any amounts in respect of payments made under this Guaranty to the
Security Agent, the Agent, the Paying Agent, or any Bank.

 

SECTION 2.7 Successors, Transferees, and Assigns. This Guaranty shall:

 

  (a)   be binding upon each of the Sponsors, and their respective successors,
transferees, and assigns; and

 

11



--------------------------------------------------------------------------------

 

  (b)   inure to the benefit of and be enforceable by each Secured Party, and
each of their respective successors, transferees, and assigns.

 

Without limiting the generality of the foregoing clause (b), each Bank may
assign or otherwise transfer (in whole or in part) the loans and financial
accommodations made by it to AMD Saxonia under the Loan Agreement to any other
Person, and such other Person, for purposes of this Guaranty, shall thereupon
become vested with all rights and benefits in respect thereof granted to the
transferring Bank under any Operative Document (including this Guaranty) or
otherwise, subject, however, to any contrary provisions in such assignment or
transfer, and to the provisions of Section 26 of the Loan Agreement.

 

SECTION 2.8 Payments Free and Clear of Taxes, etc. Each of the Sponsors hereby
agrees that:

 

  (a)   All payments by such Sponsor hereunder shall be made to the Security
Agent at its principal office in Frankfurt am Main in Same Day Funds, free and
clear of and without deduction for any present or future income, excise, stamp,
or franchise taxes and other taxes, fees, duties, withholdings, or other charges
of any nature whatsoever imposed by any taxing authority on such payments, but
excluding taxes imposed on or measured by any Secured Party’s net income or
receipts or the net income or receipts of any branch thereof (such non-excluded
items being called “Taxes”). In the event that any withholding or deduction from
any payment to be made by either of the Sponsors hereunder is required in
respect of any Taxes pursuant to any applicable law, rule, or regulation, then
such Sponsor will, subject to Section 2.8 (d),

 

  (i)   pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

  (ii)   promptly forward to the Security Agent an official receipt or other
documentation satisfactory to the Security Agent evidencing such payment to such
authority; and

 

  (iii)   pay to the Security Agent such additional amount or amounts as is
necessary to ensure that the net amount actually received by the relevant
Secured Party will equal the full amount such Secured Party would have received
had no such withholding or deduction been required.

 

       Moreover, if any Taxes are directly asserted against the Security Agent,
the Agent, or any Bank with respect to any payment received by the Security
Agent hereunder, the Security Agent, the Agent, the Paying Agent, or such Bank
may pay such Taxes and the Sponsors will promptly pay such additional amounts
(including any penalties, interest, or expense, but only (in the case of
penalties or interest) to the extent not resulting from a negligent or wilful
failure to pay any or all of such Taxes by the Security Agent, the Agent, the
Paying Agent or such Bank, as the case may be) as is necessary in order that the
net amount received by the Security Agent, the Agent, the Paying Agent, or such
Bank after the payment of such Taxes (including

 

12



--------------------------------------------------------------------------------

       any Taxes on such additional amount) shall equal the amount the Security
Agent, the Agent, the Paying Agent, or such Bank would have received had no such
Taxes been asserted.

 

  (b)   The additional amount or amounts that either Sponsor shall be required
to pay pursuant to clause (iii) of Section 2.8 (a) shall be reduced, to the
extent permitted by applicable law, by the amount of the offsetting tax
benefits, if any, as determined by the relevant Secured Party in the exercise of
its sole discretion, which such Secured Party actually receives and utilises as
a result of such Sponsor’s payment under clause (i) of Section 2.8 (a) to the
relevant authority (it being expressly understood and agreed that such Secured
Party shall be required to use commercially reasonable efforts to claim or
utilise any such benefit which may be available to it unless it believes in good
faith that to do so would be inconsistent with its internal tax and other
policies or if, in its good faith judgment, it would be disadvantaged in any
respect with respect to its tax position or planning).

 

  (c)   Subject to the relevant Secured Party complying with Section 2.8 (d)
below, if either of the Sponsors fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the Security Agent the
required receipts or other required documentary evidence, such Sponsor shall
indemnify the Security Agent, the Agent, the Paying Agent, and each Bank for any
incremental Taxes, interest, or penalties that may become payable by the
Security Agent, the Agent, the Paying Agent, or any Bank as a result of any such
failure.

 

  (d)   Each Secured Party that is entitled to claim an exemption (either on its
own account or for the account of the relevant Sponsor) in respect of all or a
portion of any Taxes which are otherwise required to be paid or deducted or
withheld pursuant to this Section 2.8 in respect of any payments made by a
Sponsor hereunder shall, within a reasonable time after receiving a written
request from such Sponsor, provide such Sponsor with such certificates as may be
appropriate in order to obtain the benefits of such exemption.

 

  (e)   Without prejudice to the survival of any other agreement of the Sponsors
hereunder, the agreements and obligations of the Sponsors contained in this
Section 2.8 shall survive the payment in full of the principal of and interest
on the loans and other financial accommodations made to AMD Saxonia under the
Loan Agreement.

 

SECTION 2.9 Judgment. The Sponsors hereby agree that:

 

  (a)   If, for the purposes of obtaining a judgment in any court, it is
necessary to convert a sum due hereunder in Euro into another currency, the rate
of exchange used shall be that at which in accordance with normal banking
procedures the Security Agent could purchase Euro with such other currency on
the Business Day preceding that on which final judgment is given.

 

13



--------------------------------------------------------------------------------

 

  (b)   The obligation of each of the Sponsors in respect of any sum due from it
to the Security Agent, the Agent, the Paying Agent, or any Bank hereunder shall,
notwithstanding any judgment in a currency other than Euro, be discharged only
to the extent that on the Business Day following receipt by the Security Agent,
the Agent, the Paying Agent, or such Bank, as the case may be, of any sum
adjudged to be so due in such other currency, the Security Agent, the Agent, the
Paying Agent, or such Bank, as the case may be, may, in accordance with normal
banking procedures, purchase Euro with such other currency; in the event that
the Euro so purchased are less than the sum originally due to the Security
Agent, the Agent, the Paying Agent, or any Bank, in Euro, such Sponsor, as a
separate obligation and notwithstanding any such judgment, hereby indemnifies
and holds harmless the Security Agent, the Agent, the Paying Agent, and each
Bank against such loss, and if the Euro so purchased exceed the sum originally
due to the Security Agent, the Agent, the Paying Agent, or such Bank in Euro,
the Security Agent, the Agent, the Paying Agent, or such Bank, as the case may
be, shall remit to the relevant Sponsor such excess.

 

ARTICLE III

Miscellaneous Provisions

 

SECTION 3.1 No Waiver; Modifications in Writing. In addition to, and not in
limitation of, Sections 2.3 and 2.5, no failure or delay on the part of the
Agent or the Security Agent in exercising any right, power, or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power, or remedy preclude any other or further exercise thereof
or the exercise of any other rights, power, or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Agent or the Security Agent at law, in equity, or otherwise. No
amendment, modification, supplement, termination, or waiver of or to any
provision of this Guaranty, or consent to any departure by either Sponsor
therefrom, shall be effective unless the same shall be in writing and signed by
or on behalf of the Agent and the Security Agent. Any waiver of any provision of
this Guaranty, and any consent to any departure by either Sponsor from the terms
of any provision of this Guaranty, shall be effective only in the specific
instance and for the specific purpose for which given. No notice to or demand on
either Sponsor in any case shall entitle such Sponsor to any other or further
notice or demand in similar or other circumstances.

 

SECTION 3.2 Severability of Provisions. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. Each Sponsor shall
have an obligation to replace any invalid provision by a valid provision which
approximates best to the economic purpose of the invalid provision.

 

SECTION 3.3 Termination. The obligations of the Sponsors hereunder shall
terminate on the day that AMD Saxonia has paid in full all obligations then
owing, and all obligations in respect of principal and interest, whether or not
then owing, under or arising out of the Loan Agreement and the Banks have no
other or further commitments under or arising out of the Loan Agreement.

 

14



--------------------------------------------------------------------------------

 

SECTION 3.4 Binding on Successors, Transferees, and Assigns; Assignment of
Guaranty. In addition to, and not in limitation of, Section 2.7, this Guaranty
shall be binding upon the Sponsors and their respective successors, transferees,
and assigns, and shall inure to the benefit of the Security Agent, the Agent,
the Paying Agent, and each Bank, and their respective successors, transferees,
and assigns, and shall be enforceable by the Security Agent, for the benefit of
itself, the Agent, the Paying Agent, and each Bank and their respective
successors, transferees, and assigns (to the full extent provided pursuant to
Section 2.7), in each case subject to Section 26 of the Loan Agreement;
provided, however, that neither Sponsor may assign any of its obligations
hereunder without the prior written consent of the Security Agent. The rights of
the Secured Parties hereunder shall be exercisable solely by the Security Agent
on behalf of the Secured Parties unless either the Security Agent is not able
pursuant to applicable law to realise the practical benefits of such rights on
behalf of the Secured Parties or the limitation set forth in this sentence would
otherwise materially adversely affect the rights of the Secured Parties
hereunder.

 

SECTION 3.5 Notice. All notices, demands, instructions, and other communications
required or permitted to be given to or made upon any of the Persons listed
below shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage pre-paid, return receipt requested, or by
pre-paid telex, TWX, or telegram, or by pre-paid courier service, or by
telecopier, and shall be deemed to be given for purposes of this Guaranty on the
day that such writing is delivered or sent to the intended recipient thereof in
accordance with the provisions of this Section 3.5. Unless otherwise specified
in a notice sent or delivered in accordance with the foregoing provisions of
this Section 3.5, notices, demands, instructions, and other communications in
writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective telex, TWX or telecopier numbers)
indicated below.

 

To the Security Agent:

 

Dresdner Bank AG, as Security Agent

Ostra Allee 9

01067 Dresden

Attention: Herrn Hans-Jürgen Hansen/Frau Heike Wetzel

Facsimile No.: (49) 351 489 1300

 

To the Agent:

 

Dresdner Bank Luxembourg S.A., as Agent

26, rue du Marché-aux-Herbes

L-2097 Luxembourg

Attention: Agencies

Facsimile No.: (352) 4760-43222

 

15



--------------------------------------------------------------------------------

 

To AMD Inc.:

 

Advanced Micro Devices, Inc.

One AMD Place

Sunnyvale, California 94088

Attention: General Counsel

Facsimile No.: (1) (408) 774 7399

 

To AMD Holding:

 

AMD Saxony Holding GmbH

Wilschdorfer Landstrasse 101

01109 Dresden

Attention: Geschäftsführer

Facsimile No.: (49) 351 277 91300

 

SECTION 3.6 Relationship to Other Agreements. The rights of the Agent and the
Security Agent pursuant to this Guaranty are in addition to any other rights or
remedies which the Agent and the Security Agent may have under statutory law or
other agreements between one or more of the Agent, the Security Agent, the
Paying Agent, the Banks and the Sponsors. Where such rights and remedies are in
conflict with the provisions of this Guaranty, the provisions of this Guaranty
shall prevail.

 

SECTION 3.7 Setoff. In addition to, and not in limitation of, any rights of the
Security Agent, the Agent, or any Bank under applicable law, the Security Agent,
the Agent, the Paying Agent, and each Bank shall, upon the acceleration of the
Advances under the Loan Agreement following the occurrence any Event of Default
or upon the occurrence and during the continuance of any event with respect to
either Sponsor of the type described in Section 11.1 (e), (f), (g) or (h) of the
AMD Inc. 1999 Loan and Security Agreement, have the right to appropriate and
apply to the payment of the obligations of each of the Sponsors owing to it
hereunder, whether or not then due, and AMD Holding (but not AMD Inc.) hereby
grants to the Security Agent, the Agent, the Paying Agent, and each Bank a
continuing security interest (securing its obligations under this Guaranty) in,
any and all of its balances, credits, deposits, accounts, or moneys then or
thereafter maintained with the Security Agent, the Agent, the Paying Agent, or
such Bank and any and all property of every kind or description of or in the
name of AMD Holding now or hereafter, for any reason or purpose whatsoever, in
the possession or control of the Security Agent, the Agent, the Paying Agent, or
such Bank, or any agent or bailee for the Security Agent, the Agent, the Paying
Agent, or such Bank.

 

SECTION 3.8 Governing Law; etc. This Guaranty and all rights and obligations of
the parties arising under or in connection herewith shall be governed by the
Laws of the Federal Republic of Germany.

 

SECTION 3.9 Jurisdiction. Each of the Sponsors hereby submits to the exclusive
jurisdiction of the courts in Frankfurt am Main for any dispute arising out of
or in connection with this Guaranty. AMD Inc. states that Advanced Micro Devices
GmbH whose address is Rosenheimerstraße 143b, 81671 Munich, Germany, Attention:
Legal Department, Tel.: +49 89 450 530, Fax: +49 89 406 490, Telex: 841523883,
is its accredited agent for service of process

 

16



--------------------------------------------------------------------------------

and hereby undertakes to maintain an agent for service in Germany. The foregoing
submission to jurisdiction shall not (and shall not be construed so as to) limit
the rights of the Agent or the Security Agent to take suits, actions, or
proceedings against a Sponsor to enforce any judgment rendered by the courts in
Frankfurt am Main in any other court or entity of competent jurisdiction where
such Sponsor has assets, nor shall the taking of suits, actions, or proceedings
to enforce any such judgment in one or more jurisdictions preclude the taking of
enforcement proceedings in any other jurisdiction, whether concurrently or not.

 

SECTION 3.10 Operative Document. This Guaranty is an Operative Document executed
pursuant to the Loan Agreement.

 

SECTION 3.11 Place of Performance and Payment. The place of performance and
payment (Zahlungs-und Erfüllungsort) under this Guaranty shall be Frankfurt am
Main.

 

SECTION 3.12 Use of English Language. This Guaranty has been executed in the
English language. All certificates, reports, notices, and other documents and
communications given or delivered pursuant to this Guaranty shall be in the
English language and, if reasonably requested by the Agent, a certified German
translation thereof shall be furnished promptly thereafter. In the event of any
inconsistency, the English language version of any such document shall control.

 

ADVANCED MICRO DEVICES, INC.

By:

 

                                                                              
                  

Its

 

                                                                              
                  

 

AMD SAXONY HOLDING GMBH

                                                                              
                         

 

DRESDNER BANK LUXEMBOURG AG,

as Agent

By:

 

                                                                              
                  

Its

 

                                                                              
                  

 

DRESDNER BANK AG,

as Security Agent

                                                                              
                         

 

 

17